Motion Denied as Premature and Order filed June 14, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00270-CV
                                  ___________
                              DON WADE, Appellant
                                          V.
                 HOUSEHOLD FINANCE CORP. III, Appellee


                On Appeal from the County Court at Law No. 1
                           Caldwell County, Texas
                     Trial Court Cause No. 540281101


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Court at Law No. 1 informed this court that appellant has not
requested a reporter’s record be prepared or made arrangements for payment for
the reporter’s record. On May 17, 2018, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter’s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). In response, appellant filed a
motion for extension of time to file an appellant’s brief.
      Subsequent to the filing of the requested extension, the official court reporter
for the County Court at Law No. 1 again informed this court that appellant has not
requested a reporter’s record be prepared. Accordingly, we order appellant to file a
brief in this appeal on or before July 16, 2018. Appellant’s motion for extension of
time is denied as premature.

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.